Exhibit 10(d)

 

Annual Performance Incentive Plan (APIP)

 

Under APIP, executive officers of the Company are eligible to receive
performance-related cash payments. Payments are, in general, only made if annual
performance objectives established by the Compensation Committee (“Committee”)
are met.

 

The Committee approved an annual incentive target and maximum opportunity for
2003, expressed as a percentage of base salary, for each participating officer.

 

The Committee also established overall threshold, target and maximum measures of
performance for the 2003 APIP. The performance measures and weightings for 2003
were revenue (30%), earnings per share (40%), cash flow from operations (15%)
and accounts receivable (15%). Additional goals were also established for each
officer that included business-unit specific and/or individual performance goals
and objectives, including new product launches and executing business
turnarounds. The weightings associated with these business-unit specific or
individual performance goals and objectives vary. In addition, the Committee
approved a supplemental award opportunity equal to 100% of the APIP target bonus
amount for select officers and other senior managers who have direct revenue
generating responsibilities. The supplemental award was to be paid only if
stretch revenue goals were exceeded and operating profit margin targets were
maintained. One officer received a supplemental award as described above because
of the stellar revenue growth delivered by his unit.

 

For 2003, the performance against the APIP goals was as follows: Revenue
performance was below threshold, earnings per share performance was above
target, cash flow from operations significantly exceeded target and accounts
receivable performance exceeded target. Accordingly, the Committee approved APIP
awards for 2003 to participating officers that on average were approximately
132% of target levels. Some individuals received higher or lower bonuses based
on their individual and unit performance.